 
EXHIBIT 10.2
 
SECURITY AGREEMENT AND GUARANTY
 
This SECURITY AGREEMENT AND GUARANTY (“Agreement”) is entered into as of the
26th day of August, 2002 by and among JLM INDUSTRIES (SOUTH AFRICA)
(PROPRIETARY) LIMITED (“JLM SA”), a company organized under the laws of South
Africa and a wholly-owned subsidiary of JLM Industries, Inc. (the “Parent”), JLM
CHEMICALS, INC. (“JLM Chemicals,” and together with JLM SA, the “Debtors”), a
Delaware corporation and a wholly-owned subsidiary of the Parent, in favor of
THE PHILIP S. SASSOWER 1996 CHARITABLE REMAINDER ANNUITY TRUST (the “Secured
Party”).
 
All terms used herein but not defined herein shall have the meaning ascribed to
them in the Uniform Commercial Code as in effect in the State of New York from
time to time (the “UCC”).
 
SECTION 1.  Guaranty of JLM Chemicals.
 
1.1  In consideration for the benefits conferred upon JLM Chemicals by, and as
an inducement to, the Secured Party agreeing to lend the sum of Two Million
Dollars ($2,000,000) to JLM Realty, Inc., a North Carolina corporation and an
affiliate of the Debtors (“JLM Realty”), and JLM SA pursuant to a Secured
Promissory Note, dated of even date herewith by JLM Realty and JLM SA (the
“Note”), JLM Chemicals hereby guarantees (the “Guaranty”) unto Secured Party the
full payment and performance by JLM Realty and JLM SA of the Secured
Indebtedness (as defined in Section 2) and agrees to pay any and all expenses
incurred by the Secured Party in enforcing any rights under this Guaranty.
 
1.2  JLM Chemicals agrees that this Guaranty is and shall be construed to be
absolute, general and continuing and shall not be terminated until performance
in full of the Secured Indebtedness; provided, however, that the Guaranty shall
not be effective unless and until any consents of senior lenders of JLM
Chemicals, the Debtors or the Parent under existing credit agreements that are
required in order for JLM Chemicals to make the Guaranty are obtained, whereupon
the Guaranty shall be effective as of the date of this Agreement.
 
1.3  The liability of JLM Chemicals on the Guaranty shall be its primary and
direct liability and shall be enforceable without prior resort to any other
right, remedy or security and enforceable concurrently and in addition to all
available remedies against JLM Realty and JLM SA for payment and performance
under the Note. JLM Chemicals hereby waives presentment, protest, demand of any
instrument, promptness, diligence, notice of acceptance and any other notice
with respect to any of the Secured Indebtedness and this Guaranty and any
requirement that Secured Party exhaust any right or take any action against JLM
Realty or the Debtors or any other person or entity or any collateral. The
obligations and liability of JLM Chemicals hereunder shall not be subject to any
counterclaim, recoupment, set-off, reduction or defense based upon any claim
that JLM Chemicals may have against Secured Party.





--------------------------------------------------------------------------------

 
SECTION 2.  Creation of Security Interest.
 
2.1  Grant of Security Interest.    (a) for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged: (i) JLM SA hereby
grants to Secured Party a continuing, first priority security interest in and
lien on (the “JLM SA Security Interest”) the JLM SA Collateral (as defined in
Section 3 hereof) of such Debtor, and (ii) JLM Chemicals, to the extent that JLM
Chemicals receives the consent of its senior lenders required to grant the JLM
Chemicals Security Interest, hereby grants to Secured Party a continuing,
security interest in and lien on (the “JLM Chemicals Security Interest,” and
together with the JLM SA Security Interest, the “Security Interests”) the JLM
Chemicals Collateral (as defined in Section 3 hereof) of such Debtor, to secure
performance and payment of (A) the Note; (B) all renewals and extensions of the
Note; (C) all other obligations of the Debtors and JLM Realty under this
Agreement and the Note; and (D) all other obligations and indebtedness of the
Debtors and JLM Realty to Secured Party of whatever kind and whenever or however
created or incurred, whether absolute or contingent, matured or unmatured,
direct or indirect (all of the foregoing described in this Section 1 being the
“Secured Indebtedness”).
 
(b)  The Security Interests granted herein shall continue in full force and
effect until all of the Secured Indebtedness has been discharged.
 
2.2  Priority.    The Secured Indebtedness shall be the senior obligation of JLM
SA and the junior obligation of JLM Chemicals (subordinate only to its
obligations to its senior lenders). The Secured Indebtedness shall be secured by
the Security Interests in the Collateral.
 
SECTION 3.  Definitions relating to Collateral.    As used herein, the following
terms shall have the meanings indicated:
 
3.1  Collateral.    The term “Collateral” includes all of the JLM SA Collateral
and all of the JLM Chemicals Collateral.
 
3.2  JLM SA Collateral.    The term “JLM SA Collateral” means all of JLM SA’s
right, title and interest in and to all tangible and intangible property, now
owned or hereafter acquired by such Debtor, wherever located, whether real,
personal or mixed. The JLM SA Collateral includes, without limitation, all goods
(including all Equipment, Inventory, vehicles, consumer goods and farm
products), Fixtures, Accounts Receivable, other receivables, general
intangibles, patents and patent applications, Trademarks, Licenses, Trade
Secrets (each as hereinafter defined), service marks, all other intellectual
property, contract rights, rights to receive payments of every kind, all
goodwill (including all goodwill associated with the Trademarks, Licenses, Trade
Secrets, service marks and all other intellectual property referred to above),
documents, instruments and chattel paper, each as now owned or hereafter
acquired by such Debtor, together with all proceeds of the foregoing, including
without limitation, all proceeds of the foregoing consisting of goods and
intangible personal property.
 
3.3  JLM Chemicals Collateral.    The term “JLM Chemicals Collateral” means all
of JLM Chemicals’ right, title and interest in and to all Equipment, Inventory,
Fixtures, vehicles, consumer goods and improvements, now owned or hereafter
acquired by such Debtor, located at the Debtor’s Blue Island, Illinois
manufacturing facility having an address at 3350



2



--------------------------------------------------------------------------------

 
West 131st Street, Blue Island, Illinois 60406 (the “Blue Island Plant”),
together with all proceeds of the foregoing.
 
3.4  “Trademarks” shall mean all of the following now or hereafter owned by a
Debtor: (i) all trademarks, service marks, trade names, corporate names, company
names, indicia, business source identifiers, business names, fictitious business
names, trade styles, trade dress, logos, other source or business identifiers,
prints and labels on which any of the foregoing have appeared or appear, designs
and general intangibles of like nature, now existing or hereafter adopted or
acquired, all registrations and recordings thereof, and all applications in
connection therewith, including, without limitation, registrations, recordings
and applications in the United States Patent and Trademark Office (the “USPTO”)
any State of the United States or any other country or any political subdivision
thereof, (ii) all goodwill associated therewith arising in or relating to the
ordinary course of business of such Debtor, (iii) all extensions or renewals
thereof, and (iv) the right to sue for past, present and future infringement of
the foregoing.
 
3.5  “License” shall mean any written agreement, now executed or to be executed
hereafter by a Debtor, granting to any third party any right to use any Patent
or Trademark now or hereafter owned by a Debtor, or granting to a Debtor any
right to use any Patent or Trademark now or hereafter owned by any third party.
 
3.6  “Trade Secrets” shall mean all trade secrets and other confidential or
proprietary, technical or business information, now or hereinafter owned by a
Debtor, as any of the foregoing may be amended or supplemented from time to
time, and any improvements thereon or changes thereto.
 
SECTION 4.  Payment of Obligations of Debtors.
 
4.1  Direct Obligations.    JLM Realty and JLM SA (and to the extent not timely
paid by JLM Realty and JLM SA, JLM Chemicals) shall pay to Secured Party any sum
or sums due or which may become due pursuant to the Note, or any extensions or
renewals thereof, or under this Agreement or the Note. The Secured Indebtedness
of the Debtors and JLM Realty hereunder and pursuant to the Note are joint and
several, regardless of which entity actually receives the proceeds of the loan
represented by the Note, the manner in which such amounts are used and the value
or nature of the Collateral used to secure payment of the Secured Indebtedness.
 
4.2  Expenses.    Each Debtor shall be liable to promptly pay to Secured Party
on demand all expenses and expenditures, including reasonable attorneys’ fees
and other legal expenses incurred or paid by Secured Party in exercising or
protecting its interests, rights and remedies under the Note or this Agreement
plus interest thereon at the maximum non-usurious rate permitted by applicable
law. Such expenses and expenditures shall be part of the Secured Indebtedness.
 
4.3  Acceleration.    Debtors shall pay immediately, without notice, the entire
unpaid Secured Indebtedness of any Debtor to Secured Party, whether created or
incurred pursuant to this Agreement, the Note or otherwise, upon the occurrence
of an Event of Default as



3



--------------------------------------------------------------------------------

 
described in Section 5 of this Agreement and acceleration of said Secured
Indebtedness as provided for in the Note.
 
SECTION 5.  Debtors’ Representations, Warranties, Covenants and Agreements.
 
The Debtors jointly and severally represent, warrant, covenant and agree that:
 
5.1  Valid Accounts.    Each Account Receivable will represent the valid and
legally enforceable indebtedness of a bona fide customer (“Customer”) arising
from the sale or lease of goods or rendition by JLM SA of services and will be
subject to no set-offs, counterclaims or defenses; such goods or services will
have been delivered to or performed for, and accepted by, the Customer, and the
amount shown as to each account on JLM SA’s books will be the true and
undisputed amount owing and unpaid thereon, payable in full at the time referred
to in the invoice, or if no time is specified within at least ninety (90) days
from the date of the particular invoice, and none of the Debtors has any
knowledge of any fact or circumstance that would impair the validity or
enforceability of any Accounts Receivable. As used herein, the term “Accounts
Receivable” shall mean all of JLM SA’s accounts, contract rights, chattel paper,
instruments, general intangibles and rights to payment of every kind, now or at
any time hereafter arising.
 
5.2  Title; Authority.    (a) Except for the Security Interest granted hereby
and except for the security interests granted to Congress Financial Corporation
and GATX Capital Corporation existing on the date of this Agreement
(collectively, the “Permitted Liens”), each Debtor is, and as to Collateral
acquired after the date hereof shall be, the absolute owner and holder of, and
has good and, with respect to real property, marketable, title to, the
Collateral, free and clear of all liens, security interests, charges, mortgages
or encumbrances of any kind or nature whatsoever (collectively, “Liens”). All
instruments, documents and chattel paper pertaining to the Accounts Receivable
are or, with respect to Accounts Receivable arising after the date hereof, will
be, valid and genuine and free from all Liens, except for the Permitted Liens.
 
(b)  Each Debtor has full power and authority to grant to Secured Party the
Security Interest granted herein, and the execution, delivery and performance of
this Agreement is not in contravention of any charter or by-law provision of
such Debtor or the Parent, or of any indenture, contract or other agreement to
which such Debtor or the Parent is a party or by which its properties or assets
are bound.
 
5.3  Performance of Obligations.    JLM SA will duly perform and will cause to
be performed all obligations with respect to the goods, the sale or lease of
which gave rise to each of the Accounts Receivable.
 
5.4  Information.    To the knowledge of Debtors, all information supplied and
statements made by each Debtor, the Parent or any guarantor in any financial,
credit or accounting statement or application for credit prior to,
contemporaneously with or subsequent to the execution of this Agreement are and
shall be true, correct, complete, valid and genuine.



4



--------------------------------------------------------------------------------

 
5.5  Place of Business; Records.    (a) The chief place of business of each
Debtor is the address shown on Exhibit A to this Agreement. Each Debtor will
immediately notify Secured Party in writing of any change in such Debtor’s chief
place of business.
 
(b)  Each Debtor will (i) keep such books and records pertaining to the
Collateral at such chief place of business, and at such office or offices of
each Debtor as shall be approved in writing by Secured Party; (ii) mark its
books and records in such fashion as to indicate the Security Interest granted
hereby; (iii) permit officers, employees, or other representatives of Secured
Party at all reasonable times to inspect the Collateral and inspect and make
abstracts from the books and records of such Debtor pertaining to the
Collateral; and (iv) furnish to Secured Party such reasonable information and
reports regarding the Collateral as Secured Party may from time to time require.
 
(c)  The Secured Party’s right to take possession of any Debtor’s books and
records after the occurrence of and during an Event of Default shall be
enforceable at law, by action of replevin or by any other appropriate remedy at
law or in equity and, to the extent permitted by law, each Debtor consents to
the entry of judicial orders or injunctions enforcing such rights without any
notice to such Debtor or opportunity to be heard.
 
5.6  Taxes.    Each Debtor will promptly pay any and all taxes, assessments and
governmental charges upon the Collateral prior to the date penalties are
attached thereto, except to the extent otherwise permitted by Secured Party.
 
5.7  Notice to Customers.    Upon an Event of Default and upon Secured Party’s
request, JLM SA will give such notice in writing as Secured Party may reasonably
require at any time to any or all Customers indebted on all or any of the
Accounts Receivable and, if Secured Party shall so request, deliver to Secured
Party copies of any and all such notices and, in addition Secured Party, or its
agents or representatives may (1) transmit to any or all Customers at any time
or times such notice of Secured Party’s interest in any such Accounts Receivable
as Secured Party may determine (but Secured Party shall not be required to give
any such notice and any failure to give such notice by Secured Party shall in no
way affect Secured Party’s rights and interest hereunder or under any Accounts
Receivable); (2) request from Customers at any time or times information
concerning the amount owing under any or all Accounts Receivable; (3) request
from Customers that Accounts Receivable be paid directly to Secured Party or to
a post office box address over which Secured Party has control; or (4) enforce
payment of and collect, by legal proceedings or otherwise, all Accounts
Receivable.
 
5.8  Information to Secured Party Regarding Collateral.    Each Debtor will
transmit to Secured Party all information that it may have or receive with
respect to the Collateral or with respect to Customers indebted on the Accounts
Receivable which might in any way adversely affect the value of the Collateral
or Secured Party’s rights or remedies with respect thereto, including, but not
limited to (i) rejection of goods or services by a Customer, (ii) assertion of
claims, counterclaims or set-offs by a Customer, and (iii) information of
financial difficulties of a Customer of which such Debtor has or obtains
knowledge.
 
5.9  No Additional Security Interests or Liens.    No Debtor will pledge,
mortgage or otherwise encumber, or create or suffer a security interest or Lien
to exist in any of



5



--------------------------------------------------------------------------------

 
the Collateral to or in favor of any person other than Secured Party, except as
otherwise authorized pursuant to this Agreement or the Note and except for the
Permitted Liens. Each Debtor will defend the Collateral against all claims and
demands of all persons at any time claiming the same or any interest therein
senior or pari passu to that of Secured Party.
 
5.10  Additional Documentation.    Each Debtor will execute, alone or with
Secured Party, any financing statement (or with respect to JLM SA, any
equivalent document under South Africa law) or other document or procure any
document reasonably required, and pay all costs necessary or desirable to
protect the Security Interest, rights and remedies created by, provided in or
emanating from this Agreement. Each Debtor shall use its best efforts to furnish
to Secured Party, if requested, a landlord’s waiver of all liens with respect to
any Collateral covered by this Agreement that is or that may be located upon
leased premises. Such landlord’s waiver is to be in such form and upon such
terms as is acceptable to Secured Party.
 
5.11  Protective Action; Further Assurances.    Each Debtor will, at its own
expense, do, make, procure, execute and deliver all acts, things, writing and
assurances as Secured Party may at any time reasonably request to protect,
assure or enforce its interests, rights and remedies created by, provided in or
emanating from this Agreement. The Parent shall use its best efforts to procure
any consent of senior lenders of JLM Chemicals, the Debtors or the Parent under
existing credit agreements that are required in order for the Debtors to grant
the Security Interests.
 
5.12  No Leases, Licenses or Encumbrances.    None of the Debtors will lend,
rent, lease, license or otherwise dispose of its respective Collateral or any
interest therein except as authorized in this Agreement or in writing by Secured
Party or in the ordinary course of Debtor’s business consistent with past
practices, and each Debtor shall keep its respective Collateral, including the
proceeds from any disposition thereof, free from unpaid charges, including
taxes, and from all Liens other than Permitted Liens.
 
5.13  Collateral Locations.    The Collateral shall remain in the respective
Debtor’s possession or control at its address shown in this Agreement or at such
other locations as Secured Party may approve in writing, and shall not be
removed except for temporary removal in the ordinary course of Debtor’s business
from those locations.
 
5.14  Insurance.    Each Debtor will have and maintain or cause to be maintained
insurance at all times with respect to its respective Collateral against risks
of fire, theft and such other risks as Secured Party may reasonably require.
Such insurance policies shall contain such terms and be written by companies
reasonably satisfactory to Secured Party. To the extent that the such insurance
covers Collateral that secures a senior obligation of a Debtor to the Secured
Party, such insurance policies shall also, if requested by Secured Party (i)
contain a standard mortgagee’s endorsement providing for payment of any loss to
Secured Party; (ii) provide for a minimum of thirty (30) days written
cancellation notice to Secured Party; and (iii) be furnished to Secured Party
with certificates or other evidence satisfactory to Secured Party of compliance
with the foregoing insurance provisions.



6



--------------------------------------------------------------------------------

 
5.15  Accounts as Proceeds.    All accounts that are proceeds of the inventory
included within the Collateral shall be subject to the Security Interest granted
hereby and all of the other terms and provisions hereof.
 
5.16  Certificates of Title.    If certificates of title or similar documents
are issued or outstanding or become issued and outstanding with respect to any
of the Collateral, each Debtor will promptly advise Secured Party thereof and
will immediately cause the interest of Secured Party to be properly noted
thereon and said certificates are to be delivered to Secured Party.
 
5.17  Business Use.    The Collateral is and will be used for the sole purpose
of conducting the respective Debtor’s business in the ordinary course, unless
otherwise agreed to in writing by Secured Party.
 
5.18  No Misuse; Duty to Maintain.    The Collateral will not be misused or
abused, wasted or allowed to deteriorate, except for the ordinary wear and tear
of its intended primary use, and will not be used in violation of any statute,
regulation or ordinance. Each Debtor agrees to maintain and use the Collateral
in a careful and proper manner and in conformity with all applicable statutes,
laws, ordinances and regulations and with all permits and licenses. None of the
Debtors will use the Collateral in any manner which exposes the Collateral to
unusual risk or to penalty, forfeiture or capture. Each Debtor shall maintain,
service and repair the Collateral so as to keep the Collateral in good operating
condition.
 
5.19  Collateral Affixed to Real Estate.    If the Collateral is or is to be
wholly or partly affixed to real estate or other goods, a description of the
real estate or other goods shall be promptly delivered to Secured Party and
become a part of this Agreement, and shall specify the location and record owner
of such real estate or other goods. If requested by Secured Party, each Debtor
shall use its best efforts to furnish disclaimers or waivers of all parties
having an interest in the real estate or other goods to which the Collateral is
or is to be attached to any interest in the Collateral.
 
5.20  No Financing Statements.    Except for the Permitted Liens, there is no
financing statement or similar filing now on file in any public office covering
any part of the Collateral which has not been discharged nor is there any filing
with the USPTO for the purpose of perfecting, confirming, continuing, enforcing
or protecting any security interest granted by any Debtor in the Collateral, and
none of the Debtors will execute and there will not be on file in any public
office any financing statement or similar filing, except the financing
statements filed or to be filed in favor of Secured Party, or as otherwise
specifically permitted by this Agreement.
 
5.21  Patents and Trademarks.    (a) Each Debtor (either itself or through
licensees) will, for each Trademark material to the conduct of such Debtor’s
business, (i) to the extent consistent with past practice, continue to use such
Trademark on each and every trademark class of goods applicable to its current
line of business in order to maintain such Trademark in full force free from any
claim of abandonment for nonuse, (ii) maintain as in the past the quality of
products and services offered under such Trademark, (iii) employ such Trademark
with the notice of Federal registration, and (iv) not (and not permit any
licensee or



7



--------------------------------------------------------------------------------

 
sublicensee thereof to) do any act or knowingly omit to do any act whereby such
Trademark may become abandoned or invalidated.
 
(b)  In no event shall any Debtor, either itself or through any agent, employee,
licensee or designee, file an application for any patent or Trademark with the
USPTO, or any similar office or agency in any other country or any political
subdivision thereof or enter into a License, unless it promptly informs Secured
Party, and, upon request of Secured Party, executes and delivers any and all
agreements, instruments, documents and papers as Secured Party may reasonably
request to evidence Secured Party’s security interest in such patent, Trademark
or License, and the goodwill and general intangibles of such Debtor relating
thereto or represented thereby.
 
(c)  Each Debtor will take all necessary steps that are consistent with the
practice in any proceeding before the USPTO, or any similar office or agency in
any other country or any political subdivision thereof, to maintain and pursue
each material application relating to any patent or Trademark (and to obtain the
relevant grant or registration) and to maintain each registration of any patent
or Trademark which is material to the conduct of such Debtor’s business,
including, without limitation, filing of application for renewal, affidavits of
use, affidavits of incontestability and maintenance fees, and, where
appropriate, to initiate opposition, interference and cancellation proceedings
against third parties.
 
(d)  In the event that any Collateral consisting of a patent or Trademark
material to the conduct of any Debtor’s business is believed infringed,
misappropriated or diluted by a third party, such Debtor shall notify Secured
Party in writing within fifteen (15) days after it learns thereof and shall, if
consistent with good business practice, promptly sue for infringement,
misappropriation or dilution and to recover any and all damages for such
infringement, misappropriation or dilution, and take such other actions as is
appropriate under the circumstances to protect such Collateral.
 
SECTION 6.  Events of Default
 
Each Debtor shall be in default under this Agreement upon the happening of an
Event of Default under the terms and conditions of the Note (herein called an
“Event of Default”).
 
SECTION 7.  Secured Party’s Rights and Remedies
 
7.1  Secured Party’s Rights.
 
(a)  This Agreement, Secured Party’s rights hereunder or the Secured
Indebtedness may be assigned by Secured Party, at any time and from time to
time, and in any such case the assignee shall be entitled to all of the rights,
privileges and remedies granted in this Agreement to Secured Party; provided,
however, that prior to the time an Event of Default has occurred, Secured Party
shall not make any such assignment to any party in the same or similar business
to that of any Debtor.
 
(b)  Subject to the rights of senior lenders, each Debtor hereby appoints the
Secured Party as its true and lawful attorney, with full power of substitution,
for the purpose of carrying out the provisions of this Agreement and taking any
action and executing any



8



--------------------------------------------------------------------------------

 
instrument which Secured Party may deem necessary or advisable to accomplish the
purposes hereof. The power of attorney granted herein shall be deemed to be
coupled with an interest, shall be irrevocable, shall survive any
reorganization, consolidation, merger, sale, dissolution, liquidation or other
termination of such Debtor, shall be binding upon all heirs, legal
representatives, successors and assigns of such Debtor, and shall inure to the
benefit of Secured Party and its successors and assigns. If an Event of Default
shall occur, without limiting the generality of the foregoing, Secured Party
shall have the right to receive, collect and endorse all checks made payable to
any Debtor or its order representing any proceeds in respect of the Collateral
or any part thereof and to give full discharge therefor. If an Event of Default
shall occur, Secured Party may, but is not obligated to, exercise at any time
and from time to time all or any of the rights of any Debtor including, but not
limited to, the following powers, with respect to all or any of the Collateral:
 
(i)  to demand, sue for, collect, receive and give acquittance for any and all
monies due or to become due upon or by virtue thereof;
 
(ii)  to receive, take, endorse, assign and deliver any and all checks, notes,
drafts, documents and other negotiable and non-negotiable instruments and
chattel paper taken or received by Secured Party in connection therewith;
 
(iii)  to settle, compromise, compound, prosecute or defend any action or
proceeding with respect thereto;
 
(iv)  to sell, transfer, assign or otherwise deal in or with the same or the
proceeds or avails thereof or the relative goods, as fully and effectually as if
Secured Party were the absolute owner thereof; and
 
(v)  to extend the time of payment of any or all thereof and to make any
allowance and other adjustments with reference thereto, including without
limitation, arrangement for payment in installments, other modifications of the
payment terms thereof, or release thereof;
 
provided, however, that the exercise by Secured Party of or failure to so
exercise any such authority shall in no manner affect or discharge any Debtor’s
liability to Secured Party hereunder or under the Note or under any other
instrument evidencing or securing any of the Secured Indebtedness; provided,
further, Secured Party shall be under no obligation, responsibility or duty to
exercise any of the powers hereby conferred upon it and it shall be without
liability for any act or failure to act in connection with any of the
Collateral. Secured Party shall not be required to take any steps necessary to
preserve the rights of the Collateral, except as required by law. If an Event of
Default shall occur, Secured Party shall at all times have the right to apply
the proceeds of any of the accounts or other property in which Secured Party has
been granted a Security Interest herein towards payment of the Note and other
Secured Indebtedness immediately upon receipt or collection of such proceeds.
 
(c)  Secured Party or any of its employees, agents or representatives may enter
upon any Debtor’s premises at any reasonable time to inspect such Debtor’s
records pertaining to the Collateral and Debtor shall assist such parties in
making such inspections.



9



--------------------------------------------------------------------------------

 
(d)  Secured Party may execute, sign, endorse, transfer or deliver in the name
of any Debtor notes, checks, drafts or other instruments for the payment of
money and receipts, certificates of origin, applications for certificates of
title or any other documents necessary to evidence, perfect or realize upon the
security interest and obligations created by this Agreement.
 
7.2  Rights in Event of Default.  (a)  Subject to the rights of senior lenders
and upon the occurrence and during the continuance of an Event of Default, in
addition to the rights granted pursuant to Section 7.1, the Secured Party may,
without notice to any Debtor (except as otherwise specified herein), do any or
all of the following, all of which rights and remedies are cumulative, and the
exercise of any one or more of the remedies provided for herein shall not be
construed as a waiver of any of the other remedies of Secured Party:
 
(i)  Secured Party may declare the Secured Indebtedness immediately due and
payable and may exercise any of the rights and remedies available to a secured
party under the UCC or otherwise available to Secured Party by agreement, at law
or in equity, and under all other applicable laws of each state having
jurisdiction over the Collateral or any part thereof, including without
limitation thereto, the right to sell, lease or otherwise dispose of any or all
of the Collateral and the right to take possession of the Collateral, and for
that purpose Secured Party may, with or without notice or process of any kind,
enter upon any premises on which the Collateral or any part thereof may be
situated and remove the Collateral or books and records evidencing same, or may
require any Debtor to assemble the Collateral and make it available to Secured
Party at a place to be designated by Secured Party which is reasonably
convenient to both parties. Unless the Collateral is perishable or threatens to
decline speedily in value or is of a type customarily sold on a recognized
market, Secured Party will send each Debtor reasonable notice of the time and
place of any public sale thereof or of the time after which any private sale or
other disposition thereof is to be made. The requirement of sending reasonable
notice shall be met if such notice is mailed, postage prepaid, to such Debtor at
the address designated in this Agreement at least ten (10) days before the time
of the sale or disposition. Expenses of retaking, holding, preparing for sale,
selling or the like shall include Secured Party’s reasonable attorneys’ fees and
legal expenses, plus interest thereon at the maximum non-usurious rate permitted
by applicable law with respect to such Debtor and shall constitute part of the
Secured Indebtedness. Secured Party may apply the proceeds of any disposition of
Collateral available for satisfaction of the Secured Indebtedness in any order
of preference which Secured Party, in its sole discretion, chooses. Each Debtor
shall remain liable for any deficiency.
 
(ii)  Secured Party may retain all books and records of any Debtor.
 
(iii)  Secured Party may complete any uncompleted Inventory in the process of
construction or completion.
 
(iv)  Secured Party may notify any of Debtor’s lessees, consignees, renters
and/or debtors to make all payments directly to the Secured Party and to
surrender, at the termination of any such lease, rental agreement or
consignment, the item or items leased, rented or consigned, directly to the
Secured Party.



10



--------------------------------------------------------------------------------

 
(v)  Secured Party may cure any default in any reasonable manner and add the
cost of such cure to the Secured Indebtedness.
 
(b)  Upon the occurrence and during the continuance of an Event of Default,
Secured Party may remedy any default and may waive any default without waiving
the default remedied or without waiving any other prior or subsequent default.
 
(c)  Upon the occurrence and during the continuance of an Event of Default,
Secured Party may enforce its rights under this Agreement without resort to
prior judicial process or judicial hearing, and each Debtor expressly waives,
renounces and knowingly relinquishes any legal right which might otherwise
require Secured Party to enforce its rights by judicial process. In so providing
for a non-judicial remedy, each Debtor recognizes and concedes that such a
remedy is consistent with the usage of the trade, is responsive to commercial
necessity and is the result of bargaining at arms length. Nothing in this
Agreement is intended to prevent any Debtor or the Secured Party from resorting
to judicial process at such party’s option.
 
(d)  Each Debtor agrees that in performing any act required of such Debtor under
this Agreement that time shall be of the essence and that Secured Party’s
acceptance of a partial or delinquent payment or payments, or the failure of
Secured Party to exercise any right or remedy shall not be a waiver of any
obligation of any Debtor or any right of Secured Party or constitute a waiver of
any other similar default subsequently occurring.
 
(e)    Upon the occurrence and during the continuance of an Event of Default,
Secured Party may at any time demand, sue for, collect or make any compromise or
settlement with reference to the Collateral as Secured Party, in its sole
discretion, chooses. Secured Party may delay exercising or omit to exercise any
right or remedy under this Agreement without waiving that or any other past,
present or future right or remedy, except in writing signed by Secured Party.
 
SECTION 8.  Additional Agreements
 
8.1  Successors and Assigns.    Subject to the provisions of Section 7.1(a),
this Agreement shall be binding upon and shall inure to the benefit of the
parties, their successors, endorsers, representatives, receivers, trustees and
assigns; provided, however, that nothing contained herein shall be construed to
permit any Debtor to assign this Agreement or any of its rights or obligations
hereunder, without obtaining the prior written approval of the Secured Party.
 
8.2  Waiver and Indemnity.    Each Debtor hereby waives and releases all relief
from any and all appraisement, stay or exemption laws of any state now in force
or hereinafter enacted. Each Debtor hereby waives presentment, notice of
dishonor and protest of all instruments included in or evidencing the Collateral
and any and all notices and demand whatsoever, whether or not relating to such
instruments.
 
8.3  Section Headings.    The section headings appearing in this instrument have
been inserted for convenience only and shall be given no substantive meaning or
significance whatever in construing the terms and provisions of this instrument.



11



--------------------------------------------------------------------------------

 
8.4  Applicable Law.    The law governing this secured transaction shall be that
of the State of New York in force at the date of this instrument, without regard
to its principles of conflicts of law.
 
8.5  Notices.    All notices, requests, demands and other communications
required or permitted hereunder shall be in writing and may be personally served
or sent by telecopier, mail or the express mail service of the United States
Postal Service, Federal Express or other equivalent overnight or expedited
delivery service and (i) if given by personal service, or telecopier (confirmed
by telephone), it shall be deemed to have been given upon receipt, (ii) if sent
by mail, it shall be deemed to have been given upon receipt and (iii) if sent by
Federal Express, the Express Mail Service of the United States Postal Service or
other equivalent overnight or expedited delivery service, it shall be deemed
given twenty-four (24) hours after delivery to such overnight or expedited
delivery service, delivery charges prepaid and properly addressed to Debtor or
Secured Party as the case may be. For purposes hereof, the addresses of each
Debtor shall be its respective address set forth on Exhibit A and the address of
Secured Party shall be as follows:
 
The Philip S. Sassower 1996 Charitable Remainder Annuity Trust
c/o Philip S. Sassower
135 East 57th Street
New York, New York 10022
Tel: (212) 759-1909
Fax: (212) 319-4930
 
with a copy to:
 
Brown Raysman Millstein Felder & Steiner LLP
900 Third Avenue
New York, NY 10022
Attn: David M. Warburg, Esq.
Tel: (212) 895-2240
Fax: (212) 895-2900
 
Any party may, by proper written notice hereunder to the other party, change the
address to which notices shall thereafter be sent to it.
 
8.6  Severability.    If any provision of this Agreement is held to be illegal,
invalid, or unenforceable, such provision shall be fully severable, and the
remaining provisions of this Agreement shall be in full force and effect.
 
8.7  Savings Clause.    Notwithstanding any provision to the contrary herein, or
in any of the documents evidencing the Secured Indebtedness, no such provision
shall require the payment or permit the collection of interest in excess of the
maximum permitted by applicable usury laws. If any such excessive interest is so
provided for, then in such event (i) the provisions of this paragraph shall
govern and control, (ii) none of the Debtors nor their representatives,
successors or assigns or any other party liable for the payment thereof, shall
be obligated to pay the amount of such interest to the extent that is in excess
of the maximum non-usurious interest



12



--------------------------------------------------------------------------------

 
rate permitted by applicable law, (iii) any such excess interest that may have
been collected shall be, at the option of the holder of the instrument
evidencing the Secured Indebtedness, either applied as a credit against the then
unpaid principal amount thereof or refunded to the maker thereof, and (iv) the
effective rate of interest shall be automatically reduced to the maximum
non-usurious interest rate permitted under the applicable usury laws as now or
hereafter construed by courts having jurisdiction.
 
8.8  Pronouns.    The pronouns used in this instrument are in the masculine
gender but shall be construed as feminine or neuter as occasions may require.
 
8.9  Entire Agreement.    This Agreement, the Note and the Deed of Trust of even
date herewith of JLM Realty in favor of the Secured Party constitute the entire
understanding of the parties with respect to the subject matter hereof.
 
EXECUTED as of the date set forth above.
 
DEBTORS:
 
JLM INDUSTRIES (SOUTH AFRICA)
(PROPRIETARY) LIMITED
By:
 
/s/    MICHAEL MOLINA         

--------------------------------------------------------------------------------

   
Michael Molina
Chief Financial Officer

 
JLM CHEMICALS, INC.
By:
 
/s/    MICHAEL MOLINA        

--------------------------------------------------------------------------------

   
Michael Molina
Chief Financial Officer

 
SECURED PARTY:
 
THE PHILIP S. SASSOWER 1996 CHARITABLE REMAINDER ANNUITY TRUST
By:
 
/s/    PHILIP S. SASSOWER        

--------------------------------------------------------------------------------

   
Philip S. Sassower
Trustee

 



13



--------------------------------------------------------------------------------

 
EXHIBIT A
 
DEBTORS’ PRINCIPAL PLACE OF BUSINESS
 
JLM Chemicals, Inc.
3350 West 131st Street
Blue Island, Illinois 60406
 
JLM Industries (South Africa) (Pty) Ltd
Building 3,
Harrowdene Office Park
Western Service Rd.
Woodmead
South Africa

